DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the Group I, claims 1, 3, 4, 6, 10, 11, 16, 18, 23, 26, 29, 31, 35 and 44, in the reply filed on 1/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the a species of polynucleotide such as mammalian IL-27 dimer as recited in claim 11 as a therapeutic polypeptide  in the reply filed on 1/28/2022 is acknowledged.
Applicant’s election of the a species of a bacteria to be transformed such as Escherichia coli as recited in claim 23 as a transformed cell for delivery of therapeutic polypeptide in the reply filed on 1/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 10, 11, 18, 23, 26, 29, 31, 35 and 44,  are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Joyce et al (IDS reference; PNAS 2014, vol. 111, no. 20, pages 7421-7426) as evidenced by Kuhnert et al (“Rapid Identification of Escherichia coli K-12 strains”. Applied and Environmental Microbiology, 1995, vol. 61, no. 11, pages 4135-4139) and as evidenced by Autieri et al (Infection and Immunity, 2007, vol. 75, no. 11, pages 5465-5475).
The cited reference by Joyce document teaches a method of delivering a therapeutic polypeptide to a mammalian subject in need thereof, wherein the method comprises following steps: 
Step e):  Preparing and administering to the mammalian subject (mice) recombinant bacterial cells capable to express a therapeutic polypeptide such as enzyme BSH or bile salt hydrolase (page 7422, col. 1, last par); 
Step d):  wherein in the cited method  the bacterial cells are E.coli strain K-12 were transformed to express BSH and are capable to colonize mice (see page 7422, col.1, last par);
Steps a), b) and c): wherein the original bacterial cells of wild type strain E.coli K-12 are derived or were isolated from a patient (see Kuhnert at page 4135, col.1, par. 2); and thus, the bacterial cells of E.coli are isolated from microbiome of a donating subject and cultured as encompassed by the claimed method. 
Thus, the cited method comprises same active steps and same structural elements as required by the claimed method (claim 1). 

As applied to claims 4 and 6: the bacterial cells and/or original bacterial cells do not contain pathogenic toxin(s) and are not antibiotic resistant within the broadest meaning of the claims and as recognized by the cited prior art for this record.
As applied to claims 10 and 11: in the cited method of Joyce the heterologous polypeptide is an enzyme bile salt hydrolase BSH. 
As applied to claim 18: the heterologous polypeptide is in a plasmid introduced into bacterial cell (see section “material and methods” page 7426).
As applied to claims 23 and 29: the bacterial cells belong to Escherichia coli strain K-12 (as stated by Joyce); and cells of K12 stain are capable to utilize ribose (as evidenced by Autieri, see abstract).
As applied to claim 26: in the cited method of Joyce administration of recombinant bacterial cells delivering BSH expression provided a significant therapeutic effects as intended; and, thus, recombinant bacterial cells stably colonized tissue of recipient under administration within the broadest meaning of the claims.
As applied to claim 31: in the cited method of Joyce comprising administration of recombinant bacterial cells delivering BSH expression the donating and receiving  subjects different as explained above.  
As applied to claims 35 and 44: in the cited method of Joyce administration of recombinant bacterial cells delivering BSH expression is provided orally as edible compositions or as diets (results are seen/evaluated in mice fed diets for comparison of 
 Thus, the cited reference by Joyce anticipates the claimed invention. 

Claims 1, 3, 4, 6, 10, 11, 18, 23, 26, 29, 31, 35 and 44 are rejected under 35 U.S.C. 102 (a) (1), (a) (2) as being anticipated by US 2017/0067065 (Falb et al).
The cited document US 2017/0067065 (Falb et al) teaches a method for treating or preventing immune disorders and inhibiting inflammatory mechanism in the gut by delivering a genetically engineered bacteria to a mammalian subject in need thereof (see entire document including abstract), wherein the method comprises following steps: 
Step e):  Preparing and administering to the mammalian subject a genetically engineered bacteria capable to express a therapeutic polypeptide (entire document including par. 0007); 
Step d):  wherein in the cited method the bacterial cells are “commensal” bacteria Escherichia coli or E.coli strain Nissle 1917 (see page 24, par. 0149, lines 21, line 28, line 45) that are transformed to express therapeutic polypeptide and capable to colonize mammalian subject (page 24, par. 0152); 
Steps a), b) and c): wherein the original bacterial cells of Escherichia coli and/or or E.coli strain Nissle 1917 are found gut of patients and/or isolated from human feces by Alfred Nissle in 1917 (page 24, par. 0149 and par. 0152); and thus, the “commensal” bacterial cells of E.coli are isolated from microbiome of a donating subject and cultured as encompassed by the claimed method. 

As applied to claim 3: in the cited method “commensal” bacterial cells are Gram negative bacteria (0118, 0149) or derived from bacterial genus of Lactobacillus, Bacteroides, Clostridium (0118, 0149) or bacterial cells of Escherichia coli and/or or E.coli strain Nissle 1917 that are found gut of patients and/or isolated from human feces by Alfred Nissle in 1917 (par. 0152); and, thus, the “commensal” bacterial cells of E.coli and of others are obtained from a biopsy or swab of a surface and a pathological specimen within the broadest meaning of the claims.
As applied to claims 4 and 6: the bacterial cells are non-pathogenic (0118) and/or do not produce toxins (0152) within the broadest meaning of the claims.
As applied to claims 10 and 11: in the cited document teaches that the heterologous polypeptide is a cytokine including IL-27 (par. 0084, par. 0415) as well as other anti-inflammatory molecules such as IL-10, TGF-beta, GLP-2, elafin (par. 0084). 
As applied to claims 16 and 18: the heterologous polynucleotides encoding for polypeptides are present in chromosome of recombinant bacteria or in the plasmids (par. 0085). 
As applied to claim 23: the bacterial cells belong to Escherichia coli); and cells of K12 stain are capable to utilize ribose (as evidenced by Autieri, see abstract).
As applied to claim 26: in the bacterial cells colonize tissue for days after administration before activation of a kill switch (0154). 
As applied to claim 29: the bacterial cells belonging to Lactobacillus (0118) are non-motile as recited by alternative language of the claims.
6 CFU or more (par. 0641) within the broadest meaning of the claims; or donating and receiving subject can be same or different within the broadest meaning of the claims
As applied to claims 35 and 44: in the cited method administration of recombinant genetically engineered bacterial cells are provided orally as edible compositions (0641) and on daily, weekly, monthly basis (0641) within the broadest reasonable meaning of the claims.
 Thus, the cited document US 2017/0067065 (Falb et al) anticipates the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
Vera Afremova
March 3, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653